Citation Nr: 0030378	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  99-12 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
left shoulder disability, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for left ulnar 
nerve neuropathy, currently evaluated as 10 percent 
disabling.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland, which denied a rating in excess of 20 
percent for the veteran's post operative left shoulder 
disability, and a March 1999 decision, which granted service 
connection for left ulnar nerve neuropathy and granted a 10 
percent evaluation.


REMAND

Concerning the veteran's claim for an evaluation in excess of 
20 percent for the service-connected status-post left 
shoulder disability and in excess of 10 percent for the 
service-connected left ulnar neuropathy, he maintains that he 
experiences burning pain deep in his left shoulder.  He also 
explained that he has reduced dexterity with his left 
shoulder and arm.  For example, in his May 1999 substantive 
appeal, he reported that occasionally his left arm felt like 
it weighed one hundred pounds and it felt like he was wearing 
a glove on his left hand.  

In light of the veteran's contentions, a review of VA 
orthopedic and neurologic examination reports, both dated in 
July 1999, reflects that the examiners did not adequately 
address any functional loss of the left shoulder that may 
result during flare-ups or repeated use over time, and a 
rating may not merely rely on limitation of motion in a 
rating code as subsuming 38 C.F.R. 4.40 and 4.45 evaluative 
criteria that may provide an independent basis for an 
increased rating.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  
These considerations must be addressed prior to final 
appellate review of the veteran's claims for a higher 
evaluation for the service-connected left shoulder and left 
ulnar nerve disabilities.

In view of the foregoing, the Board finds that additional 
development is required.  Accordingly, the case is REMANDED 
to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers 
who treated him for his service-connected 
status-post left shoulder disability and 
left ulnar neuropathy since July 1999.  
After securing any necessary releases, 
the RO should obtain and associate with 
the claims folder copies of all records 
of such treatment that were not 
previously obtained.

2.  The veteran should be afforded 
comprehensive VA orthopedic and 
neurologic examinations to determine the 
current severity of his service-connected 
status-post left shoulder disability and 
left ulnar neuropathy.  The veteran's 
claims folder must be made available to 
the examiners for review in conjunction 
with their examinations.  All pertinent 
complaints should be recorded and the 
pertinent clinical findings should be 
detailed.  Complaints of pain either to 
touch or on use should be carefully noted 
and any other impairment of function of 
the left shoulder and arm should be 
described in detail.  All indicated 
studies, to include complete range of 
motion testing of all joints examined and 
electrodiagnostic testing should be 
performed.  Any muscle groups affected 
should be identified.  A complete 
rationale for all opinions expressed must 
be provided.  The examination reports 
should be typed.

The orthopedic examiner must comment on 
whether there is additional functional 
loss of the left shoulder (beyond that 
shown on clinical examination) due to 
pain, weakness, fatigue, and 
incoordination, including during flare-
ups.  If so, the examiner should report 
the additional degree of disability.

The neurologist should indicate which of 
the nerve groups itemized in the VA 
Rating Schedule most appropriately 
represent the symptoms and overall 
disability picture of the veteran's 
service-connected neuropathy of the left 
ulnar nerve (Diagnostic Code 8716).

For the affected nerve group, the 
neurologist should indicate whether the 
paralysis is complete or incomplete.  If 
the paralysis is incomplete, the examiner 
is requested to classify it as mild, 
moderate or severe.  The examiner should 
also describe related impairment of motor 
function, trophic changes and sensory 
disturbance within the meaning of 38 
C.F.R. 4.120 (1999).

3.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in fall.  If any 
development is incomplete, including if 
the requested examinations do not include 
all opinions requested, appropriate 
corrective action is to be implemented.

4.  The RO should then readjudicate the 
issues on appeal in light of the recent 
clinical evidence, including any newly 
submitted private or VA treatment 
records.  In readjudicating the issue of 
a higher evaluation for the service-
connected left ulnar nerve neuropathy, 
the RO should expressly state why it 
selected one diagnostic code over others 
in rating the disability.  With respect 
to rating the service-connected post-
operative left shoulder disability 
pursuant to one of the orthopedic 
diagnostic codes, the RO's attention is 
directed to DeLuca v. Brown, 8 Vet. App. 
202 (1994). 

5.  Unless the veteran indicates his 
satisfaction with the RO's determination, 
the RO should furnish the veteran with an 
appropriate supplemental statement of the 
case (SSOC) since the issuance of the 
March 2000 SSOC.  The veteran should be 
afforded an opportunity to respond before 
returning the case to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 5 -


